Citation Nr: 1534008	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  12-22 073	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2015, the Veteran testified at a Board hearing before the below signed Veterans Law Judge, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical opinion will be considered adequate when it is based upon consideration of the Veteran's prior medical history and examinations and provides a sufficiently detailed description of the disability so that the Board's evaluation will be a fully informed one.  Id.; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In the instant case, the Veteran was afforded a VA examination in connection with his claim in December 2010.  In the subsequent report, the examiner acknowledged the Veteran's assertion that he received injections from a hypodermic syringe.  A detailed history was also taken where the Veteran denied a history of injected drug or cocaine use, blood transfusion, and asserted that he used condoms and/or other barrier methods when engaging in sexual activity.  

However, in opining against a nexus between the Veteran's hepatitis C and his reported in-service inoculation, the VA examiner relied upon multiple rationales that do not equate to the evidence submitted.  First, the examiner stated that medical literature fails to show evidence of hepatitis C infections from the use of inoculation gun although the Veteran did not report being inoculated with a "gun" but rather via a syringe.  Additionally, the examiner then provided a detailed explanation attributing the majority of hepatitis C infections to high-risk behavior such as unprotected sex, intravenous drug use or blood transfusions.  However, the Veteran has not admitted to any such behavior or medical treatment, neither does the record support such a finding.  Thus, the Board finds that the medical opinion rendered in December 2010 is inadequate as the examiner did not provide a clear conclusion with supporting data and a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file, including a copy of this remand, to the December 2010 VA examiner for an addendum opinion.  If the December 2010 VA examiner is no longer available, provide the file to an appropriate specialist who may provide the opinion.  The need for an additional examination is left the discretion of the examiner selected to conduct the opinion.

The examiner is requested to review the Veteran's claims file in its entirety and provide the following opinion: whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to his reported in-service inoculation?  

In reaching this opinion, the examiner should provide a complete rationale including citation to evidence in the record, known medical principles, and medical treatise evidence.  The examiner is advised that the Veteran is competent to report any facts derived from personal knowledge, including whether he was injected using a syringe, as well as his history of high risk behavior, or in this case, lack thereof.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Therefore, any opinion rendered should not refer to the use of inoculation guns or high-risk behavior; unless the examiner finds that the record supports such a finding, in which case the examiner should provide citation to the evidence itself.  

2. Thereafter, the AOJ should undertake any additional development deemed necessary before readjudicating the issue on appeal.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and provide adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




